       Case 2:13-cv-01591-DJH-DMF Document 284 Filed 12/31/18 Page 1 of 2



 1   Robert T. Mills (Arizona Bar #018853)
     Sean A. Woods (Arizona Bar #028930)
 2   Scott Griffiths (Arizona Bar #028906)
     MILLS + WOODS LAW PLLC
 3   5055 North 12th Street, Suite 101
     Phoenix, Arizona 85014
 4   Telephone (480) 999-4556
     docket@millsandwoods.com
 5   Attorneys for Plaintiff
 6
                                 UNITED STATES DISTRICT COURT
 7

 8                                FOR THE DISTRICT OF ARIZONA

 9                                                         Case No.: 2:13-cv-1591-DJH
       David M. Garcia,
10                            Plaintiff,                         NOTICE OF SERVICE OF
                                                                PLAINTIFF’S DISCOVERY
11                    vs.                                       RESPONSES TO CORIZON
                                                              DEFENDANTS’ REQUEST FOR
12     Charles L. Ryan, et al,                               ADMISSIONS AND NON-UNIFORM
                                                                  INTERROGATORIES
13                            Defendants,
14
            PLEASE TAKE NOTICE that on December 31, 2018, Plaintiff David Garcia (“Plaintiff”)
15
     served his responses to Corizon Defendants’ Request for Admissions and Non-Uniform
16
     Interrogatories. Due to the holiday, a copy was sent electronically to recipients listed below and a copy
17   was sent via US Mail as well.
18
            RESPECTFULLY SUBMITTED this 31st day of December 2018.
19
                                                   MILLS + WOODS LAW PLLC
20

21                                                 By     /s Scott Griffiths
                                                         Robert T. Mills
22                                                       Sean A. Woods
                                                         Scott Griffiths
23                                                       5055 N. 12th Street, Suite 101
                                                         Phoenix, AZ 85014
24                                                       Attorneys for Plaintiff David Garcia
25
       Case 2:13-cv-01591-DJH-DMF Document 284 Filed 12/31/18 Page 2 of 2



 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that on this 31st day of December 2018, I electronically transmitted the
 3   foregoing document to the Clerk’s Office using the ECF System for filing and transmittal of a

 4   Notice of Electronic Filing to the following ECF registrants:

 5   Mark Brnovich
     Michelle Lombino
 6   2005 N. Central Ave,
     Phoenix, AZ 85004
     michelle.lombino@azag.gov
 7   Attorneys for Jasso, Pacheco, Thompson, Ryan, Thomas,
     Moody, Runge, Puri, Luker, Kokemor, and McCutcheon
 8
     Anthony J. Fernandez
 9   Heather A. Neal
     QUINTAIROS, PRIETO, WOOD & BOYER, P.A.
10   2390 E. Camelback Road, Suite 440
     Phoenix, Arizona 85016
     afernandez@qpwblaw.com
11   heather.neal@qpwblaw.com
     Attorneys for Defendant Corizon Health, Inc.
12
     Kevin C. Nicholas
13   Michael B. Smith
     LEWIS BRISBOIS BISGAARD & SMITH LLP
14   Phoenix Plaza Tower II
     2929 North Central Ave. Suite 1700
     Phoenix, Arizona 85012-2761
15   Attorneys for Defendant Thomas Rawa, M.D.
16

17
     /s Scott Griffiths
18

19

20

21

22

23

24

25
                                                   2
